 



EXHIBIT 10.28.9
SIXTH AMENDMENT
TO
LOAN DOCUMENTS
This Sixth Amendment to Loan Documents (the “Amendment”) is entered into as of
June 30, 2005, by and between COMERICA BANK (“Bank”) and ALLIANCE CONSULTING
GROUP ASSOCIATES, INC. and ALLIANCE HOLDINGS, INC. (individually, a “Borrower”
and collectively, the “Borrowers”).
RECITALS
     Borrowers and Bank are parties to that certain Loan and Security Agreement
dated as of September 25, 2003 (as amended from time to time, including without
limitation by that certain First Amendment to Loan and Security Agreement dated
as of December 12, 2003, that certain Second Amendment to Loan and Security
Agreement dated as of May 27, 2004, that certain Third Amendment to Loan
Documents dated as of August 9, 2004, that certain Fourth Amendment to Loan
Documents dated as of September 30, 2004, and that certain Fifth Amendment to
Loan Documents dated as of March 11, 2005, together with any related agreements,
the “Agreement”). Hereinafter, all indebtedness owing by Borrowers to Bank shall
be referred to as the “Indebtedness.” The parties desire to amend the Agreement
in accordance with the terms of this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT

I.   Incorporation by Reference. The Recitals and the documents referred to
therein are incorporated herein by this reference. Except as otherwise noted,
the terms not defined herein shall have the meaning set forth in the Agreement.

II.   Amendment to the Agreement. Subject to the satisfaction of the conditions
precedent as set forth in Article IV hereof, the Agreement is hereby amended as
set forth below.

  A.   The reference in Section 2.1(c)(i) of the Agreement to “$1,400,000” is
hereby amended to read “$1,565,000”.     B.   Bank’s addresses for notices set
forth in Section 10 of the Agreement are hereby amended in their entirety to
read as follows:

         
 
  “If to Bank:   Comerica Bank
 
      2321 Rosecrans Ave., Suite 5000
 
      El Segundo, CA 90245
 
      Attn: Manager
 
      FAX: (310) 297-2290
 
       
 
  With a copy to:   Comerica Bank
 
      11921 Freedom Drive, Suite 920
 
      Reston, VA 20190
 
      Attn: Elizabeth Kinsey
 
      FAX: (703) 467-9308”

 



--------------------------------------------------------------------------------



 



III.   Legal Effect.

  A.   The Agreement is hereby amended wherever necessary to reflect the changes
described above. Borrower agrees that it has no defenses against the obligations
to pay any amounts under the Indebtedness.     B.   Borrower understands and
agrees that in modifying the existing Indebtedness, Bank is relying upon
Borrower’s representations, warranties, and agreements, as set forth in the
Agreement. Except as expressly modified pursuant to this Amendment, the terms of
the Agreement remain unchanged, and in full force and effect. Bank’s agreement
to modifications to the existing Indebtedness pursuant to this Amendment in no
way shall obligate Bank to make any future modifications to the Indebtedness.
Nothing in this Amendment shall constitute a satisfaction of the Indebtedness.
It is the intention of Bank and Borrower to retain as liable parties, all makers
and endorsers of Agreement, unless the party is expressly released by Bank in
writing. No maker, endorser, or guarantor will be released by virtue of this
Amendment. The terms of this paragraph apply not only to this Amendment, but
also to all subsequent loan modification requests.     C.   This Amendment may
be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument. This is an
integrated Amendment and supersedes all prior negotiations and agreements
regarding the subject matter hereof. All modifications hereto must be in writing
and signed by the parties.

IV.   Conditions Precedent. Except as specifically set forth in this Amendment,
all of the terms and conditions of the Agreement remain in full force and
effect. The effectiveness of this Agreement is conditioned upon receipt by Bank
of this Amendment, and any other documents which Bank may require to carry out
the terms hereof, including but not limited to the following:

  A.   This Amendment, duly executed by Borrower; and     B.   Such other
documents, and completion of such other matters, as Bank may reasonably deem
necessary or appropriate.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

                  ALLIANCE CONSULTING GROUP       COMERICA BANK ASSOCIATES, INC.
           
 
               
By:
  /s/ James Dandy       By:   /s/ Brian Anderson
 
               
 
               
Title:
  VP of Finance       Title:   Assistant Vice President
 
               
 
                ALLIANCE HOLDINGS, INC.            
 
               
By:
  /s/ James Dandy            
 
               
 
               
Title:
  VP of Finance            
 
               

 